Case: 13-12400   Date Filed: 03/31/2014   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12400
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:13-cv-00049-GKS-KRS



CENTRAL MORTGAGE COMPANY,

                                             Plaintiff-Appellee,

versus

JOHN J. LASKOS,
DENISE M. LASKOS,

                                             Defendants-Appellants.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 31, 2014)



Before HULL, MARCUS, and EDMONDSON, Circuit Judges.
              Case: 13-12400     Date Filed: 03/31/2014    Page: 2 of 4


PER CURIAM:



      John J. Laskos and Denise M. Laskos, defendants in a Florida mortgage

foreclosure action, appeal, pro se, the remand of their case to Florida state court.

The Laskoses removed after the Florida court issued summary judgment against

them and denied their motion to reopen the case when they later discovered

information they allege renders their mortgage fraudulent and voidable. The

district court remanded the case, citing the Rooker-Feldman doctrine, Rooker v.

Fid. Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983), as a jurisdictional bar, without addressing the

Laskoses’s claim of removal jurisdiction under 28 U.S.C. § 1443(1). We

determined, sua sponte, that we lack jurisdiction over the district court’s

determination under the Rooker-Feldman doctrine, but permitted the appeal to

continue on the issue of removal jurisdiction under § 1443(1).

      The Laskoses argue that Florida Circuit Court Judge Lawrence R. Kirkwood

violated Florida law and their federal civil rights to due process by denying their

motion to vacate his summary judgment order and to reopen the case after a

London Interbank Offer Rate (“LIBOR”) scandal was made public: their mortgage

note was based upon the LIBOR. The Laskoses argue discovery of the LIBOR

scandal shows that their mortgage did not comply with the federal Real Estate


                                           2
               Case: 13-12400      Date Filed: 03/31/2014     Page: 3 of 4


Settlement Procedures Act (“RESPA”) and the federal Truth in Lending Act

(“TILA”) and that, under TILA, their mortgage is voidable. The Laskoses also

argue that Judge Kirkwood breached his oath of office under the Judiciary Act of

1789 by violating their due process rights and by exhibiting bias toward them. The

Laskoses also invoke the Supremacy Clause of the United States Constitution, but

they do not state how it is applicable to their case.

      We review de novo whether a district court had removal jurisdiction.

Henson v. Ciba–Geigy Corp., 261 F.3d 1065, 1068 (11th Cir. 2001). Section

1443(1) of Title 28 entitles defendants to remove only if they show both that (1)

“the right upon which they rely is a right under any law providing for . . . equal

civil rights,” and (2) “they are denied or cannot enforce that right” in state courts.

Georgia v. Rachel, 384 U.S. 780, 788, 86 S.Ct. 1783, 1788, 16 L.Ed.2d 925 (1966)

(quotations omitted). To satisfy requirement (1), the law invoked must “provid[e]

for specific civil rights stated in terms of racial equality.” Id. at 792. Broad

allegations under constitutional provisions such as the First Amendment and the

Due Process Clause of the Fourteenth Amendment “cannot support a valid claim

for removal under § 1443, because the guarantees of those clauses are phrased in

terms of general application available to all . . . citizens, rather than in the specific

language of racial equality that § 1443 demands.” Id. To satisfy requirement (2),

the defendant must show that the denial or inability to enforce the right is the result


                                            3
               Case: 13-12400     Date Filed: 03/31/2014     Page: 4 of 4


of the state’s constitution or laws, id. at 799, or that “the very act of bringing the

state court proceedings will constitute a denial of the rights conferred by the

federal statute.” Alabama v. Conley, 245 F.3d 1292, 1296 (11th Cir. 2001) (citing

Rachel, 384 U.S. at 804-05, 86 S.Ct. at 1796-97).

      The Laskoses did not satisfy either requirement of the § 1443(1) test

described by the Supreme Court in Rachel. The Laskoses have claimed violations

of the Due Process and Supremacy Clauses of the United States Constitution,

RESPA, TILA, and the Judiciary Act of 1789; but none of these laws provide for

specific civil rights stated in terms of racial equality. See Rachel, 384 U.S. at 791-

92, 86 S.Ct. at 1789-90. Second, the Laskoses allege that they had a right to

reopen their case under Florida law; and they do not allege that any law or policy

of the state of Florida has rendered them unable to enforce their federal rights.

They do allege that Judge Kirkwood was biased; but we have said that allegations

of a state court judge’s bias are insufficient to satisfy the second requirement for

jurisdiction under § 1443(1). See Conley, 245 F.3d at 1299.

      We conclude that the district court did not err in its implicit determination

that removal jurisdiction under § 1443(1) was improper. Accordingly, we affirm

the district court’s remand of Central Mortgage Company’s case against the

Laskoses.

      AFFIRMED.


                                            4